Title: From George Washington to Lund Washington, 14 September 1779
From: Washington, George
To: Washington, Lund


        
          Dear Lund,
          West-point Sepr 14th—1779.
        
        Your letter of the 25th Ulto which ought to have come by the last Post, & the one of the 1st Instt, both came to my hands yesterday.
        Two reasons induced me to except the Mercers when I desired you to decline receiving payment of any more old Bonds—the one was, a presumption that theirs actually were paid—the other that you might be under obligation or promise to receive them, & I never choose to be worse than my word—what has passed between you and Mr James Mercer on this subject, and how far it is obligatory on me you are the best judge—What were the precise words of my answer to your quære, concerning Mr Mercer’s proposition, I cannot at this time say—the idea which filled my mind at the time I perfectly well recollect—and it was this—If Mr Mercer possessed so little honor—I may say honesty—as to attempt paying me two Shillings in the pound for a debt he was greatly endulged in (—the depreciation at the time he made the offer not exceeding this)—I must be content; for knowing nothing of your Laws, & being unwilling that any act of mine should injure the currency, I chose to make no difficulties in the case if the loss of the whole debt should be the consequence of it. but why he should with-hold payment from that time to this when less than a shilling in the pound will pay it, he can acct better than I. might he not with the same parity of reason—if the depreciation is still going on—wait Six Months longer & pay me with Six pence, or even a penny in the pound? surely yes, & the palpable & obvious injustice of it needs no comment. though I will give an instance in proof. about the time he offered you this money Marshalls Land was bought for £12 pr Acre, & I presume Barrys might then have been had for the same—If Marshall was in possession of his Land again could I get it for that money? Is Barry’s to be had for it? This proves at once the difference between paying the money at the time he offered it and now—You say he may think it hard to receive money in one way and pay it in another. in other words to receive at the nominal, & pay at the real value. This may, or may not be so according to the time these debts were contracted, & the circumstances attending them, for if they are of recent date, both parties knew what they were about, so far at least as to

make it a mere matter of judgment between themselves; each having equal knowledge of the depreciation at the time of the contract & forming their own judgment of the consequences of it. If the Sales which you speak of his having made of his Fathers Estate for the purpose of paying this debt of mine, and others, are of old standing, how cames he to be without the money at this day? He cannot have had it by him, because he would have paid it to me at the time proposed, and stopped interest if this had been the case—and if it is not why did he not receive the money in time & why will he receive nothing (I may say) for something now? Besides, I make some distinction between a bond given for payment of a sum of money at a future period, and money lent to be returned upon demand—the first is subject to the contingencies which may happen between the periods of contracting and paying—the other being on demand, puts it in the power of the lender to call in his money upon any unfavourable appearances, or have it secured to him in any manner he likes; and Mr Mercer cannot but be sensible that letting his Fathers bond lay, & at length taking his own bond for payment of a certain sum instead of pressing payment of the whole, was a matter of mere favor & endulgence; how well requited I shall be for these, his own feelings must determine if I am to receive a shilling or 8d. pence in the pound. But in all matters of this kind as I mentioned to you in a former letter. I had much rather you would advise with, & pursue the advice of, some sensible Whigs who are known to be Men of discernment, & of honor & probity (that are acquainted with the laws & practices of the state in like cases) than to consult, & refer things to me, who am totally unacquainted with both.
        My last would inform you of the arrival of the re-inforcemend and admiral.
      